
	
		I
		112th CONGRESS
		1st Session
		H. R. 593
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require States to report information on Medicaid
		  payments to abortion providers.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Conscience Protection Act of
			 2011.
		2.Required
			 reporting of medicaid payments to abortion providers
			(a)In
			 generalNot later than 60 days after the end of fiscal year 2011
			 and each fiscal year thereafter, each State that makes a Medicaid payment from
			 Federal funds during the fiscal year for any items or services furnished by an
			 abortion provider shall—
				(1)submit to the
			 Secretary a report on all such payments; and
				(2)publish the report
			 on a public Internet website of the State.
				(b)Report
			 describedThe report under subsection (a) shall, with respect to
			 each payment, include the following:
				(1)A
			 specification of the amount of the payment.
				(2)A
			 specification of the purposes for which the payment was made.
				(3)A
			 comparison of the amount of the payment with the amount of any such payment to
			 the provider involved in any prior fiscal year.
				(4)A
			 specification of the number of abortions performed during the fiscal year by
			 the provider involved.
				(c)Report to
			 congressNot later than 90 days after the end of each fiscal
			 year, the Secretary shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and to the Committee on Finance of the Senate, and
			 publish on a public Internet website of the Department of Health and Human
			 Services, a report that—
				(1)contains the
			 reports submitted pursuant to subsection (a) for the fiscal year; and
				(2)includes a summary
			 of the reports.
				(d)DefinitionsIn
			 this section:
				(1)Abortion
			 providerThe term abortion provider means an
			 entity that—
					(A)performs (or
			 refers an individual for) an abortion; or
					(B)controls, is
			 controlled by, or is under common control with, an entity described in
			 subparagraph (A).
					(2)Medicaid payment
			 from federal fundsThe term Medicaid payment from Federal
			 funds means a payment for which there is Federal financial
			 participation under title XIX of the Social Security Act.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(4)StateThe
			 term State has the meaning given the term for purposes of title
			 XIX of the Social Security Act.
				(e)Conforming
			 amendments to Social Security ActSection 1902(a) of the Social
			 Security Act (42 U.S.C. 1396a(a)) is amended—
				(1)by striking
			 and at the end of paragraph (71);
				(2)by striking the
			 period at the end of paragraph (72) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (72) the following:
					
						(73)provides for the
				submission of reports in accordance with section 2 of the Taxpayer Conscience
				Protection Act of
				2011
						.
				
